Citation Nr: 0944162	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  05-21 359A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a neck condition.


REPRESENTATION

Veteran represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1963 to July 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Roanoke, Virginia which denied the Veteran's service 
connection claims for a neck condition and for a back 
condition.

In May 2008 the Board remanded this matter for additional 
development and adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran 
if further action is required.


REMAND

The Board's May 2008 remand required that a VA examination be 
conducted to determine if the Veteran suffered from a current 
neck or back condition and whether there was a nexus between 
any such diagnosed condition and his service.  The 
examination was conducted in June 2008, but the examiner did 
not provide an opinion as to whether there was a current neck 
disability.  This opinion therefore does not comply with the 
terms of the Board's May 2008 remand, and a remand of this 
issue is required.  See Stegall v. West, 11 Vet. App 268 
(1998) (where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance).

The Veteran reported for the first time during his June 2008 
VA orthopedic examination that he had received treatment for 
his back condition while serving in the National Guard in New 
York (his July 2004 application for VA benefits only asked 
him to furnish information with regard to National Guard 
service in the last two years).  As these records have been 
identified and are pertinent to the Veteran's claims, they 
must be obtained.  38 U.S.C.A. § 5103A.

In a June 2004 VA treatment note, the Veteran reported that 
he received Social Security Administration (SSA) benefits.  
The June 2008 VA examiner suggested that the Veteran received 
these benefits due to a recent stroke; however, the Veteran 
has not stated the underlying diagnosis for which he receives 
these benefits.  The actual decision by SSA, and the medical 
records on which that decision was based, are not of record. 
These records are potentially pertinent to the claims of 
entitlement to service connection.  The United States Court 
of Appeals for Veterans Claims (Court) has held that where 
there has been a determination with regard to SSA benefits, 
the records concerning that decision must be obtained.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should take the necessary 
steps to obtain the Veteran's treatment 
records from his period of National Guard 
service as well as verification of any 
periods of active duty for training and 
inactive duty training.  

All efforts to obtain these treatment 
records should be documented in the claims 
file.  If these records are unavailable, 
this should also be noted in the claims 
file.

2.  The RO/AMC should contact SSA and 
request all decisions and medical records 
associated with the Veteran's award of SSA 
benefits.  Any records received should be 
associated with the claims folder.  

All efforts to obtain these treatment 
records should be documented in the claims 
file.  If these records are unavailable, 
this should also be noted in the claims 
file.

3.  Following completion of the above 
development, the RO/AMC should afford the 
Veteran a VA examination to determine 
whether he has a current low back or neck 
disability that is related to service.  
All indicated tests and studies should be 
conducted.  The claims file including a 
copy of this remand must be made available 
to, and be reviewed by, the examiner.  The 
examiner should note such review in the 
examination report or in an addendum.

After the examination, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that any current neck 
or back condition had its onset in service 
or is otherwise related to a disease or 
injury in service.  

The examiner is advised that the Veteran 
is competent to report injuries and 
symptoms, and that his reports must be 
considered in formulating the requested 
opinion.

The examiner should provide a rationale 
for this opinion.

4.  If the claim on appeal is not fully 
granted, issue a supplemental statement of 
the case, before returning the case to the 
Board, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


